Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 22.
b.	Claims 1-22 are pending on the application.
                                              Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 04/02/2020.  The changes and remarks disclosed therein were considered.
	An amendments to the specification has been amendment.  Claims 1-22 are pending in the application.

Drawings
3.	The drawings were received on 04/02/2020.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/29/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/28/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/21/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bravyi et al (US Pat 10,311,370). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 22, Bravyi et al in Figures 8-9 are directly discloses an apparatus (Figures 8-9 shown an example of a computer configured and a quantum computer apparatus) comprising: 
quantum hardware (computer 800 and quantum hardware 900) comprising: 
a plurality of qubits (a plurality of qubits 915), 
a plurality of single qubit gates (a plurality of single qubit gates 915 such as the quantum gates between different qubits 915 are mediated through their interactions 930, column 23, lines 52-54), 
a plurality of two qubit gates (a plurality of two qubit gates 915 such as the quantum gates between different qubits 915 are mediated through their interactions 930, column 23, lines 52-54); 
one or more classical processors (a processors 810); 
wherein the apparatus is configured to perform operations (the quantum computer 900 and the computer 800 perform the operation) comprising: 
transforming, by the classical processors (the processor 810), a Hamiltonian describing a physical system into a qubit Hamiltonian describing a corresponding system of qubits, the qubit Hamiltonian comprising a transformed kinetic energy operator (for example, the quantum computer 900 is configured to measure an energy of the transformed Hamiltonian with the Q qubits, column 23, lines 13-25); 
simulating, by the quantum hardware (quantum hardware 900), evolution of the system of qubits under the qubit Hamiltonian., comprising simulating the evolution of the system of qubits under the transformed kinetic energy operator using a fermionic swap network constructed from the quantum hardware; and using the simulated evolution of the system of qubits under the qubit Hamiltonian to determine properties of the physical system (for example, the quantum computer 900 is configured to measure an energy of the transformed Hamiltonian with the Q qubits, see at least in Figures 8-9, column 23, lines 29 to column 25, lines 14 and the related disclosures).
Allowable Subject Matter
7.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “transforming a Hamiltonian describing the physical system into a qubit Hamiltonian describing a corresponding system of qubits, the qubit Hamiltonian comprising a transformed kinetic energy operator; simulating evolution of the system of qubits under the qubit Hamiltonian, comprising simulating the evolution of the system of qubits under the transformed kinetic energy operator by applying a fermionic swap network to the system of qubits; and using the simulated evolution of the system of qubits under the qubit Hamiltonian to determine properties of the physical system” in a method for simulating a physical system as claimed in the independent claim 1.  Claims 2-21 are also allowed because of their dependency on claim 1. 
	
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Babbush et al (Pub. No.: US 2017/0351967) discloses a method includes the actions of accessing quantum hardware, wherein the quantum hardware includes a quantum system comprising one or more multi-level quantum subysystem.
	Barends (Pub. No.: US 2018/0322409) discloses a method includes accessing a quantum system that comprises a plurality of qubits, a plurality of qubit frequency control lines, each qubit frequency control line corresponding to an individual qubit and controlling the frequency of the qubit.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.